Citation Nr: 1803059	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  14-06 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1. Entitlement to service connection for cerebral vascular disease

2. Entitlement to an increased compensable rating for left vein superficial and deep vein thrombophlebitis. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse




ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to July 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2017, the Veteran had a personal hearing before the undersigned VLJ.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. At his April 2017 hearing, the Veteran asked to withdraw his service connection claim for cerebral vascular disease.

2. During the appeal period, the left vein superficial and deep vein thrombophlebitis was manifested by intermittent aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of entitlement to service connection for cerebral vascular disease have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2. For the appeal period, the criteria for a compensable rating of 10 percent, but no higher, for aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery are met.  38  U.S.C. §§ 1155, 5107 (2012); 38  C.F.R. § 4.104, Diagnostic Code 7101, 7121 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Dismissed Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

At his April 2017 hearing, the Veteran voiced his desire to withdraw his appeal of service connection for cerebral vascular disease before the Board.  Given this statement, there remain no allegations of errors of fact or law on this issue for Veteran consideration.  The Board does not have jurisdiction to review this appeal, and the specified claim must be dismissed. 

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Veteran's service-connected left vein superficial and deep vein thrombophlebitis has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7121.  Under Diagnostic Code 7121 phlebitis is rated as follows: with massive board-like edema with constant pain at rest, 100 percent; with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, 60 percent; with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, 40 percent; with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, 20 percent, intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery, 10 percent and asymptomatic palpable or visible varicose veins, at 0 percent.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility. 

The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

The Veteran contends that his left vein superficial and deep vein thrombophlebitis warrant a compensable rating.

By way of background, service connection for the left lower extremity superficial and deep vein thrombophlebitis was awarded in a December 2004 rating decision.  A compensable rating of 10 percent was assigned, effective July 2004.  In a November 2006 rating decision, the RO continued the 10 percent rating, for the left lower extremity superficial and deep vein thrombophlebitis.  

In a July 2008 rating decision, the RO proposed to decrease the 10 percent ratings for the left lower extremity superficial and deep vein thrombophlebitis, effective no earlier than December 2008.

In a February 2009 rating decision, the RO decreased the 10 percent ratings for the left lower extremity superficial and deep vein thrombophlebitis, to 0 percent, effective May 2009.  In a December 2012 rating decision, the RO continued the decreased noncompensable ratings for the left lower extremity superficial and deep vein thrombophlebitis.  The Veteran filed his Notice of Disagreement in January 2013.  

The Veteran was afforded a VA examination for artery and vein conditions in October 2012.  During the examination the Veteran reported bilateral swelling of the legs and pain in both knees.  In her remarks, the examiner noted that the Veteran showed no symptoms of post-thrombotic syndrome, with no evidence of edema in either lower leg.  Both legs were noted to be warm with excellent posterior tibial and dorsalis pedis pulses.  Coloration of the legs was marked as normal without lesions or varicosities.  Finally, the examiner remarked that "it seems fairly clear that his recent edema of both legs was due to his calcium-channel blocker which has a common adverse reaction of edema.  Since it was discontinued, his edema has improved." 

A VA administrative addendum note shows that the Veteran was given a blood pressure check after he reported that he began to feel dizzy upon going from sitting to standing.  The Veteran was noted saying that, "I can be standing for a while and then feel dizzy, almost like a stroke or something." 

VA diabetic foot examination progress notes dated July, October and December 2013 reported that there were no signs of edema.

The Veteran was afforded a VA examination for artery and vein conditions in October 2013.  The Veteran reported using a cane to help with his dizziness.  

A VA admission note dated January 2015 reported that inspection of the Veteran's lower extremities showed no signs of pedal edema.  However, the Veteran was assessed with deep vein thrombosis prophylaxis.

An emergency room report dated November 2015 states that the Veteran was complaining of swelling and soreness in his lower extremity.  The attending physician reported a negative impression for deep vein thrombosis.  The Veteran's final diagnosis was "left lower extremity pain-nontraumatic." 

The Veteran was afforded a VA examination of the arteries and veins in January 2017.  The examiner noted that the Veteran did not have varicose veins and did not use any assistive device as a normal mode of locomotion.  

Physical examination showed presence of non-pitting edema to the bilateral lower extremities from the knee to just above the ankles.  The examiner noted that there was no objective evidence of unilateral edema in the affected leg.  Both legs were noted as warm with palpable dorsalis pedis and posterior tibialis pulses.  The examiner further noted that there was just a few superficial varicosities in both legs with no signs of redness noted and pain on palpation was equal to the lower extremities.  

The physical examination further revealed:

Objective pain during palpation to his bilateral legs, which the examiner noted was likely related to peripheral edema.  The examiner noted that the edema was likely caused by the Veteran's use of metorolol and there was no evidence of phlebitis or thrombophlebitis, redness, discolored skin, no recent trips, and no palpation of a cord in a leg vein.  The examiner thus stated that he could not establish thrombophlebitis.  Furthermore the examiner noted that the Veteran was able to walk on his own power, and although he stated he is using a cane, the Veteran did not bring one to the examination.  The examiner's final diagnosis was status post left lower extremity superficial and deep venous thrombophlebitis with no residuals.  

During his hearing in April 2017, the Veteran stated that he suffers from constant swelling and redness, and heat of the leg.  He reported that he wears a compression sock for the affected foot.  The Veteran reported that he has a throbbing pain when he walks or stands, mostly in the upper part of his thigh, as well as the back.  He stated that when it gets painful, he will sit down or rub lotion on the affected areas to "cool it off."  The Veteran reported that the swelling does subside when he lies down and elevates his feet.  

During his hearing, the Veteran's wife stated that the Veteran "falls a lot."  The Veteran noted that he uses a cane, which he had during the hearing, which helps when he gets dizzy, to catch his balance.  The Veteran noted that sometimes his leg gives out or goes numb, causing him to fall.  

For a compensable rating of 10 percent, the evidence must show intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.

The Board finds the Veteran's statement regarding his throbbing pain and numbness when he walks or stands to be credible as well as his spouse's lay statements about the Veteran falling.  He is competent to report such symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Veteran is capable in reporting that he wears a compression sock on the affected foot and that his swelling subsides when he elevates it. 

Thus, the Board finds that a compensable rating of 10 percent, but no higher, is warranted because the most pertinent evidence shows that the Veteran suffers from aching (throbbing pain) and fatigue (numbness) in the leg after prolonged standing or walking, with symptoms relieved by elevation (elevating his feet) of the extremity or compression hosiery (wearing a compression sock).

The Board finds that a rating of 20 percent is not warranted because there is no evidence of persistent edema, (as noted in his January 2017 examination), no evidence of incompletely relieved by elevation of extremity, (for which the Veteran has stated his symptoms are in fact relieved by elevation of his feet), nor evidence with or without beginning stasis pigmentation or eczema (also noted in his January 2017 examination).  


ORDER

Entitlement to service connection for cerebral vascular disease is dismissed.

A compensable rating of 10 percent, but no higher, for left vein superficial and deep vein thrombophlebitis currently evaluated as zero percent, is granted.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


